Title: To George Washington from Major General William Phillips, 28 January 1779
From: Phillips, William
To: Washington, George


Sir
Lancaster [Pa.] January 28th 1779

I have been detained here some days by the breaking up of the Ice upon the River Susquehanna, and have expected, as I wished, an answer, to those parts of the letters with which I troubled Your Excellency regarding the accommodation for the Officers and Soldiers of the Troops of Convention in Virginia, and the passports necessary for Cloathing Vessels going to such Ports as might be judged proper and convenient.
I should be greatly obliged to you, Sir, for information who it is will command at Charlotte Ville, and whether directions are given for building Barracks for the Troops, as I understand they are for the present hutted in rather bad conditioned Huts which were made for the Trenton Prisoners of War—I here write regarding the Troops only without any view to myself who can use means and expence which other Officers will not be well able to do, and I have no doubt of your Excellency directing in every shape for that conveniency and comfort which the Troops of Convention, still considered I suppose, under the Treaty of Saratoga merit and which may be allowed to rise to superior claims than were they Prisoners of War: I have full confidence, Sir, in your notions of honor in these particulars, and I never have imagined the American Congress disposed to depart from strict justice in their conduct towards the Convention Troops—Permit me in my care for my friends and fellow Soldiers to observe that Major General Reidesel is particularly circumstanced having a Lady and a large family, and I willingly would forego any intentional care due my Rank hoping it might add to the comfort of that General Officer.
The Troops are at present without Money or Cloathing, and very greatly in want of necessaries—under this description it becomes indispensably necessary that Vessels should be permitted to go ⟨from⟩ New York to Virginia; it will depend on you, Sir, to name the Port and grant passports accordingly, and I suppose the American Commanding Officer in Virginia will regulate the Transports by Land.
As I shall require to send these passports with my demand for Money and necessaries to New York I wish to know if I am permitted to forward an Officer and by what Rout—I am cautious in this matter as I would not willingly break upon or offend any rules which You, Sir, or the American Congress may intend to preserve in this matter, but I am anxious for some certain mode of communication with New York under whatever restrictions your Excellency shall direct, and the extreme distance, and difficult method of procuring what may be wanted makes me more earnest upon the Subject—At Cambridge we had a near communication with Rhode Island and New York but at Charlotte Ville it will be, you are sensible, Sir, very different and therefore, will require a fixed mode of proceeding, which I will hope your Excellency will dictate.
I shall proceed on my journey on Saturday next and remain at York Town on Sunday in the hope of an Answer to this letter. I have the honor to be with very great respect Sir, Your Excellency’s Most obedient and Most humble Servant
W. Phillips
